DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 7 July 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that (1) the first insert boom has a middle joint located between the proximal end and the distal end of the first insert boom, being bendable about an axis parallel to the boom rotation center axis so as to project outward at the middle joint and (2) each of the first insert boom and the second insert boom is capable of being selectively interposed between the distal end of the main boom and the proximal end of the intermediate boom to be used as a selected insert boom in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, Japanese Patent No. 2005-155304 to Miyaoka discloses boom 9 (figure 4) and cylinder 16, however, Miyaoka does not disclose that (1) the first insert boom has a middle joint located between the proximal end and the distal end of the first insert boom, being bendable about an axis parallel to the boom rotation center axis so as to project outward at the middle joint and (2) each of the first insert boom and the second insert boom is capable of being selectively interposed between the distal end of the main boom and the proximal end of the intermediate boom to be used as a selected insert boom in combination with the other claim limitations. It is noted that the embodiments of figures 1 and 5 (see specification paragraph [0063]) disclose separate boom arrangements, not insert booms as claimed in the current application. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652